Citation Nr: 0505850	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  01-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for boils.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
January 1953.

This case comes to the Board of Veterans' Appeals (Board) a 
July 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
which denied service connection for boils.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's case was remanded in October 2003.  The RO was 
directed to obtain a copy of an April 28, 2001 examination 
conducted by Dr. J.C. at the Dorn VA Medical Center (VAMC).  
In February 2004 the Appeals Management Center sent a 
computer-generated request for the examination report.  The 
VAMC responded in March 2004 that the veteran's files did not 
show a dermatology appointment in April 2001.  The VAMC 
forwarded an appointment schedule with its response.  The 
appointment schedule shows an orthopedic appointment on April 
28, 2001, with identified physician.  

A November 2004 supplemental statement of the case indicates 
that the April 28, 2001 examination report was requested from 
the VAMC, but that it was unavailable.  However, the record 
contains no indication that a request for the report in 
question was made, nor does it contain any affirmative 
evidence that the report was not found by the VAMC.  
Therefore, an additional request should be made for the April 
28, 2001 record pertaining to the veteran's appointment with 
Dr. J.C.  If such report cannot be located, a written 
response to that effect from the VAMC should be associated 
with the claims folder.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request from the Dorn 
VAMC a report of any treatment or 
examination conducted on the veteran by 
Dr. J.C. on April 28, 2001.  The VAMC 
should be requested to provide a written 
response if the search for the requested 
records indicates that they cannot be 
found.  All attempts to obtain such 
evidence, to include responses from the 
VAMC, should be documented in the claims 
folder.

2.  If Dr. J.C.'s examination report is 
not available, the veteran is to be 
scheduled for a VA dermatology 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the dermatologist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the dermatologist.  The examiner is to 
provide an opinion regarding any present 
skin disorders, and the skin disorders 
treated in service, as shown by records, 
including the surgeon general's office 
reports.  The physician is to indicate 
whether it is at least as likely as not 
that the present skin disorders (if any) 
are related to the skin disorders noted 
in service.  Reason and bases for any 
opinion rendered must be provided. 

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




